Citation Nr: 0630407	
Decision Date: 09/27/06    Archive Date: 10/04/06

DOCKET NO.  03-04 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 20 
percent for joint instability related to a left knee 
patellectomy.

2.  Entitlement to an increased evaluation in excess of 10 
percent for traumatic arthritis of the left knee (secondary 
to a patellectomy).

3.  Entitlement to an increased evaluation in excess of 10 
percent for a scar of the left knee (residual of a left knee 
patellectomy).


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel





INTRODUCTION

The veteran had active military service from August 1955 to 
March 1966. 

This matter comes to the Board of Veterans' Appeals (Board) 
initially on appeal from a June 2000 rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, denied the veteran's 
claims for an increased evaluation in excess of 10 percent 
for residuals of a left knee patellectomy.  On May 10, 2001, 
the case was remanded to the RO for additional evidentiary 
and procedural development.  By rating decision of March 
2002, the veteran, inter alia, was granted an increased 
rating, from 10 percent to 20 percent, for joint instability 
related to a left knee patellectomy.   The RO also granted a 
separate 10 percent rating for traumatic arthritis of the 
left knee as secondary to the patellectomy and a separate 10 
percent rating for a tender scar which was a residual of the 
patellectomy.  

The veteran's claims were reviewed by the Board in January 
2004.  At that time, the Board denied increased ratings from 
20 percent for joint instability of the left knee, and from 
10 percent rating for traumatic arthritis.  The Board 
remanded the issue of an increased rating from 10 percent for 
a scar of the left knee.  The Board also denied an effective 
date earlier than May 10, 2001, for a total disability rating 
based on individual unemployability.  Accordingly, this issue 
is no longer in appellate status.  

Regarding two of the issues that the Board denied (increased 
ratings from 20 percent for joint instability of the left 
knee, and from 10 percent rating for traumatic arthritis), 
the veteran appealed these issues to the Court of Appeals for 
Veterans Claims (Court), and in June 2004, the Court ordered 
that the two issues be vacated and remanded to the Board.  In 
December 2004, the Board remanded those two issues, along 
with the issue of an increased rating from 10 percent for a 
scar of the left knee.  

The veteran's attorney who represented him before the Court 
is no longer accredited to practice before VA.  The Board 
sent the veteran a letter in December 2003 giving him an 
opportunity to select another representative, but the veteran 
decided to proceed without representation.  


FINDINGS OF FACT

1.  The veteran has recurrent subluxation of his left knee 
that is moderate; he does not have recurrent subluxation that 
can be described as severe, and he does not have lateral 
instability that can be described as severe.  

2.  The veteran does not have dislocated cartilage in his 
left knee, nor has he had any cartilage in his left knee 
removed.  

3.  The veteran has not had malunion or nonunion of his left 
tibia and fibula.  

4.  Even with pain on motion, weakened movement, excess 
fatigability, and incoordination considered (including during 
flare-ups), the evidence does not show that the veteran has 
the equivalent of limitation of extension of the left leg to 
15 degrees.  

5.  With pain on motion, weakened movement, excess 
fatigability, and incoordination considered (including during 
flare-ups), the veteran has the equivalent of limitation of 
flexion to 45 degrees, but no more.  

6.  The veteran's scar of the left knee is not poorly 
nourished with repeated ulceration, is not unstable, is not 
deep, and does not exceed 39 square centimeters.  


CONCLUSIONS OF LAW

1.  The requirements for a rating in excess of 20 percent for 
joint instability of the left knee are not met.  38 U.S.C.A. 
§§ 1155, 5107 (b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4,45, 
4.59, 4.71a, Diagnostic Codes 5257, 5258, 5259, 5262. (2005).

2.  The requirements for a rating in excess of 10 percent for 
traumatic arthritis of the left knee are not met.  
38 U.S.C.A. §§ 1155, 5107 (b) (West 2002); 38 C.F.R. §§ 4.7, 
4.40, 4,45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5261. 
(2005).

3.  A separate 10 percent rating for limitation of flexion of 
the left knee is appropriate.  38 U.S.C.A. §§ 1155, 5107 (b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5260. (2005).

4.  The criteria for an increased rating from 10 percent for 
a scar of the left knee have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic 
Codes 7801, 7802, 7803, 7804 (2005); § 4.118, Diagnostic 
Codes 7803, 7804 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized the VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed the VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  Although the VCAA letter in this instance 
was mailed to the veteran in December 2004 (after the initial 
adjudications of the veteran's claims), the veteran was not 
prejudiced by the timing of the notices contained in the 
letter.  Following that letter, the development of the claim 
continued, and, in April 2006, the claim was reviewed and the 
veteran was sent a supplemental statement of the case.  As a 
result, the veteran was provided the required notices, and he 
was afforded an opportunity to respond after he was fully 
informed of the evidence needed to substantiate the claim.  
Furthermore, the veteran has not contended that he was 
prejudiced by the timing of the notices contained in the 
December 2004 VCAA letter.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

Requirements with respect to the content of a VCAA notice 
have also been satisfied in this case.  Pursuant to 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the notice must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
the VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  This "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).

In its December 2004 VCAA letter, the RO informed the veteran 
about the information and evidence necessary to substantiate 
his claims of increased ratings for his left knee, and his 
scar of the left knee.  This letter informed the veteran that 
evidence towards substantiating his claims would include 
evidence that his service-connected conditions had gotten 
worse.  

This letter described the information and evidence that the 
VA would seek to provide including the veteran's service 
medical records along with medical records from VA hospitals, 
and private treatment records if the veteran completed a 
release form.

The RO also explained what information and evidence the 
veteran was expected to supply.  Specifically, the letter 
instructed the veteran to complete a release form to allow 
the RO to obtain private medical records, and to provide the 
dates and locations of where he received VA treatment.  

Regarding the fourth element, the December 2004 letter 
informed the veteran to submit any evidence in his possession 
that pertained to his claim.  
During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In the present appeal, since the veteran's claim is one 
for an increased rating, only the 4th and 5th elements under 
Dingess are relevant.  To that end, the veteran was provided 
with a letter dated March 2006 which informed him of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  

The duty to assist the veteran has been satisfied in this 
case.  All available service medical records as well as VA 
and private medical records pertinent to the years after 
service are in the claims file and were reviewed by both the 
RO and the Board in connection with the veteran's claim. The 
VA has also assisted the veteran and his representative 
throughout the course of this appeal by providing them with 
an SOC and an SSOC which informed them of the laws and 
regulations relevant to the veteran's claim.  Additionally, 
to help determine the nature of the veteran's knee condition, 
the VA afforded the veteran three VA examinations in 
accordance with 38 C.F.R. § 3.159(c)(4).  For these reasons, 
the Board concludes that the VA has fulfilled the duty to 
assist the appellant in this case.




Background

The veteran's service medical records show that in November 
1957 he sustained a left knee injury in which he fractured 
his patella during a motor scooter accident which was 
determined to have been incurred while in the line of duty.  
Treatment during service involved surgical removal of his 
left patella.  Service connection for a left knee 
patellectomy was granted by rating decision of October 1966.

The veteran underwent a VA examination in October 2001, which 
showed that he reported experiencing left knee pain when 
walking, with associated weakness, stiffness, recurrent 
subluxation, swelling, instability and fatigue.  He described 
having loss of physical endurance in this knee but denied 
experiencing any knee joint locking, inflammation or 
dislocation.  He stated that these symptoms were constant.  
Physical examination revealed the presence of a tender scar 
across his anterior left knee, measuring 16.0 centimeters in 
length and 0.2 centimeters in width, which was a residual of 
his in-service surgery.  His left knee displayed normal 
weightbearing ability and did not require any supportive or 
assistive devices.  His gait was antalgic to the left and he 
was limited to standing for 3-5 minutes and could only walk 
for 1/4 of a city block before needing to stop and rest.  The 
left knee did not display heat, redness, swelling, effusion 
or drainage but did display abnormal movement, joint 
instability and weakness.  There was weakness and mild 
atrophy of the musculature of the left thigh.  Range of 
motion testing revealed flexion to 45 degrees with onset of 
pain at 40 degrees (normal flexion is zero - 140 degrees) and 
extension to zero to 2 degrees with onset of pain at -4 
degrees (normal extension is to zero degrees).  Drawer's test 
was within normal limits but he was positive for McMurray's 
sign with abnormal findings.  The examiner deemed the 
veteran's functional loss of his left knee to be the result 
of pain, fatigue, weakness, incoordination and lack of 
endurance.  The major impact was pain.  X-rays of the left 
knee revealed an absent patella and the presence of 
generalized degenerative joint disease.  In his commentary, 
the examiner stated that "(t)he veteran lives a very 
sedentary life due to pain and disability of his left knee, 
and pain in his lower back."

The veteran underwent a VA examination in February 2004.  The 
veteran reported that the scar on his left knee was tender, 
especially when an article of clothing rubbed around it.  His 
wife stated that if he bumped it against something, they had 
to hold him because he might fall.  He reported that his 
whole knee hurt.  He had not decided about surgery on his 
knee.  He used a cane to support himself, and had pain on 
walking or just standing.  His pain was almost constant.  He 
stated that the most he could walk was about 1/4 of a block.  
He stated that his knee swelled up occasionally and popped 
and snapped most of the time.  He reported that he had not 
fallen because he used a cane.  He reported that his wife had 
to put his shoes and socks on, and help him to dress.  He 
reported that he could not climb up and down the stairs, and 
that he had a 9 to 10 degree of pain, when it was at its 
worst.  He described taking 2-3 tablets of extra strength 
Tylenol every day, and when he had flares, he took 
Indomethacin, which he took at least 4 days a week.  He 
reported that he could not sit very long, stand very long, do 
any housework, and had a very difficult time getting in and 
out of the vehicle.  He reported that his scar itched 
sometimes.  His pain level was an 8 out of 10.  

Examination showed a well-healed semilunar scar on the 
anterior aspect of his knee extending from the medial to the 
lateral joint line.  It was about 19 cm. long and 0.2 cm. 
wide.  There was tenderness and pain on the scar, and it 
seemed to be hyperalgesic, but the veteran was really 
sensitive when the examiner touched the scar.  There was no 
adherence to the underlying skin.  The scar was not 
irregular, atrophic, shiny, or scaly.  It was a little 
hypopigmented compared to the rest of the skin.  The scar was 
not unstable, and there was no elevation or depression of the 
surface contour of the scar on palpation.  The scar did not 
seem deep, and there was no inflammation, edema, or keloid 
formation around the scar.  There was no gross distortion on 
asymmetry of the knee, although the knee was swollen, and 
there was absence of patellar.  There was no area of 
induration and flexibility of the skin in the area of the 
scar, and the scar was not poorly healed or unstable, and the 
scar was not ulcerated or poorly nourished.  There was 
limitation of motion of the knee significantly because of the 
pain.  Knee flexion was about 0-40 degrees, and extension was 
limited from 0-3 degrees.  The pain started around 0-45 
degrees, and there was no keloid formation of the scar.  
There was crepitation in range of motion of the left knee.  
The examiner concluded that the veteran's left knee scar was 
painful and tender to touch and was sensitive also, but the 
scar was well-healed, and stable, and was not ulcerative or 
poorly nourished.  There was moderate to severe limitation in 
range of motion of the left knee, which was secondary to pain 
and weakness.  There was additional limitation of motion 
during flare-ups.  

The veteran underwent a VA examination in May 2005.  He 
described almost constant pain in his knee.  He had mild 
relief with the pain medications, but it was always there.  
He had weakness in his knee.  He also had occasional 
stiffness.  It swelled up if he walked.  He reported that it 
was unstable, and occasionally gave way.  His knee did not 
lock.  He had fatigability and lack of endurance.  He took 
one to three tablets of extra-strength Tylenol every day, and 
Indomethatcin twice a day whenever he got flare-ups.  He 
reported that flare-ups were brought on by walking more than 
a block, prolonged standing or trying to go up and down 
stairs.  He did not use any crutches or braces, but used a 
cane to stabilize himself and also to walk.  He reported that 
while walking, the left knee gave way.  If he did not use a 
cane, he might fall.  He reported no recurrent subluxation.  
He could not walk for long periods of time.  During flare-
ups, the veteran had moderate loss of function and range-of-
motion, and significantly reduced function.  

Examination showed that the left knee was swollen, and the 
veteran had a well-healed surgical scar on his left knee.  It 
was a semi-lunar scar around his whole left knee joint.  The 
scar was about 19 cm. long by about 0.2 cm. wide.  There was 
some soreness to palpation on the scar, but no irregularity, 
atrophic, shiny, or scaly skin.  The scar was mildly 
hypopigmented compared to the rest of the skin, but there was 
no inflammation, edema, or keloid formation.  There was no 
area of induration or inflexibility of the skin in the area 
of the scar.  The veteran had swelling of his left knee, but 
it did not feel hot.  The joint was painful on motion, and 
the pain started at around 50 degrees.  Flexion was limited 
to 90 degrees.  Extension was limited to about 0 to 5 
degrees, with pain starting at around -4 degrees.  Repetitive 
use caused an increase in his pain both on extension and 
flexion and further decreased his range of motion by about 5 
degrees more on the extension, and 10 degrees more on the 
flexion.  Pain had the major impact.  There was no effusion, 
and the examiner could not make out any instability.  The 
veteran had weakness and tenderness.  There was no redness or 
heat.  The veteran had guarding of movement of the left knee.  
He could not walk without his cane and he had an antalgic 
gait.  No ankylosis was present.  The veteran described 
recurrent subluxation which he described as moderate.  No 
lateral instability was demonstrated at the examination.  The 
left knee exhibited weakened movement, and excess 
fatigability, but the examiner did not see any 
incoordination, but the veteran did have pain on use.  During 
flare-ups, he had additional moderate limitation of function 
and limitation of range of motion during flare-ups.  
Repetitive use caused an increase in the veteran's pain and 
decreased his range of motion.  The examiner stated that the 
veteran had moderate functional limitation during flare-ups.  
The examiner noted an x-ray from 2001 at a VA hospital that 
showed degenerative joint disease.  The examiner's impression 
was degenerative joint disease of the left knee with 
limitation of function because of moderate pain.  


Relevant laws and regulations regarding the veteran's 
increased ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).


Analysis regarding increased ratings for the veteran's left  
knee disability, to include a 20 percent rating for joint 
instability, and a 10 percent rating for traumatic arthritis.  

When there is ankylosis [immobility or fusion] of the knee, 
30 to 60 percent ratings may be assigned depending on the 
angle at which the knee joint is immobilized.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5256 (2005)

When flexion [bending] of the leg [at the knee joint] is 
limited to 15 degrees, then a 30 percent rating is assigned.  
When flexion of the leg is limited to 30 degrees, then a 20 
percent rating is assigned.  When flexion of the leg is 
limited to 45 degrees, then a 10 percent rating is assigned.  
When flexion of the leg is limited to 60 degrees, a 
noncompensable rating is assigned.  38 C.F.R. § 4.71 (a), 
Diagnostic Code 5260 (2005).

When extension [straightening] of the leg [at the knee joint] 
is limited to 45 degrees, then a 50 percent rating is 
assigned.  When extension of the leg is limited to 30 
degrees, then a 40 percent rating is assigned.  When 
extension of the leg is limited to 20 degrees, then a 30 
percent rating is assigned.  When extension of the leg is 
limited to 15 degrees, then a 20 percent rating is assigned.  
When extension of the leg is limited to 10 degrees, then a 10 
percent rating is assigned.  When extension of the leg is 
limited to 5 degrees, then a noncompensable rating is 
assigned.  38 C.F.R. § 4.71 (a), Diagnostic Code 5261 (2005).

VA must also consider the applicability of regulations 
relating to pain.  Quarles v. Derwinski, 3 Vet.App. 129, 139 
(1992); Schafrath v. Derwinski, 1 Vet.App. 589, 593 (1993); 
Hatlestad v. Derwinski, 1 Vet.App. 164, 167 (1991).  
Diagnostic codes that provide a rating solely on the basis of 
loss of range of motion must consider 38 C.F.R. §§ 4.40 and 
4.45 (regulations pertaining to functional loss of the joints 
due to such factors as pain (including during flare-ups), 
weakened movement, excess fatigability, and incoordination).  
DeLuca v. Brown, 8 Vet. App. 202 (1995). Therefore, to the 
extent possible, the degree of additional range of motion 
loss due to pain, weakened movement, excess fatigability, or 
incoordination should be noted.

Regarding other impairments of the knee, when there is severe 
recurrent subluxation or lateral instability a 30 percent 
rating is assigned.  When there is moderate recurrent 
subluxation or lateral instability a 20 percent rating is 
assigned.  When there is slight recurrent subluxation or 
lateral instability a 10 percent rating is assigned.  
38 C.F.R. § 4.71 (a), Diagnostic Code 5257 (2005).  

In a precedent opinion VA's General Counsel has held that 
although a veteran can be rated separately under Diagnostic 
Code 5257 and Diagnostic Code 5003, "a separate rating must 
be based upon additional disability."  When a knee disorder 
is already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion under Diagnostic Code 5260 or 
5261 in order to obtain a separate rating for arthritis."  
VAOGCPREC 23-97.  

More recently, the General Counsel held that separate ratings 
could also be provided for limitation of knee extension and 
flexion.  VAOPGCPREC 9-04.  

When cartilage from the knee has been removed, but the knee 
is still symptomatic, then a 10 percent rating is assigned.  
38 C.F.R. § 4.71a, Diagnostic Code 5259 (2005).  When 
cartilage from the knee is dislocated, with frequent episodes 
of "locking", pain, and effusion into the joint, then a 20 
percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code 5258 (2005).

Under Diagnostic Code 5003 for degenerative arthritis, such 
disability is to be rated according to limitation of motion 
of the knee.  The law provides that, to warrant a separate 
rating for arthritis, the veteran must at least be entitled 
to a noncompensable rating under limitation of motion.  If 
limitation of motion exists which is noncompensable, then a 
10 percent rating is to be assigned.  If there is no 
limitation of motion, the veteran can still be assigned a 10 
percent rating if there is x-ray evidence of involvement of 2 
more major joints or 2 or more minor joints.  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2005).  
Section 4.59 provides that "[i]t is the intention to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint."  38 C.F.R. § 4.59.  Read 
together, Diagnostic Code 5003 and section 4.59 thus 
prescribe that a painful major joint or group of joints 
affected by degenerative arthritis, where the arthritis is 
established by X-ray, is deemed to be limited motion and 
entitled to a 10 percent rating, even though there is no 
actual limitation of motion.  See Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).

Pursuant to VAOGCPREC 23-97, the veteran was assigned 
separate ratings for his left knee disability under 
Diagnostic Codes 5257 and 5003.  

Regarding the veteran's joint instability under Diagnostic 
Code 5257, the Board determines that this disability is 
correctly rated as 20 percent disabling for moderate 
subluxation.  The veteran reported recurrent subluxation and 
instability was shown at his October 2001 VA examination.  
Furthermore, he described moderate subluxation at the May 
2005 VA examination.  However, the examiner stated that there 
was no lateral instability.  In conclusion, as the evidence 
has not shown recurrent subluxation or lateral instability 
which can be labeled as "severe," the veteran is not 
entitled to a 30 percent rating under Diagnostic Code 5257.  

As the evidence does not show that the veteran has dislocated 
left knee cartilage, or that he has ever had cartilage 
removed from his left knee, he is not entitled to an 
increased or separate rating under either Diagnostic Code 
5258 or 5259.  

Similarly as the evidence does not show that the veteran has 
nonunion or malunion of his tibia and fibula, he is not 
entitled to an increased rating for his left knee under 
Diagnostic Code 5262.  

Regarding the veteran's traumatic arthritis, rated under 
Diagnostic Code 5003, for the veteran to be entitled to an 
increased rating to 20 percent under Diagnostic Code 5261 
(for limitation of extension), the evidence would have to 
show that he has extension limited to 15 degrees, or its 
equivalent.  At the veteran's October 2001 VA examination, he 
had extension limited to 2 degrees, and at his February 2004 
VA examination, he had extension limited to 3 degrees, and at 
his May 2005 VA examination, he had extension limited to 5 
degrees.  Thus, before painful motion, weakened movement, 
excess fatigability, and incoordination are considered, 
including during flare-ups, the veteran's limitation of 
extension is such that it only warrants a noncompensable 
rating under Diagnostic Code 5261.  However, once the painful 
motion is considered (the examiner at the May 2005 VA 
examination stated that repetitive use decreased the 
veteran's range of motion by another 5 degrees) the veteran's 
limitation of motion is such that it is the equivalent of 
extension limited to 10 degrees, enough to warrant a 10 
percent rating under Diagnostic Code 5261.  However, 
considering that the veteran's limitation of extension did 
not even warrant a 10 percent rating prior to consideration 
of the factors in 38 C.F.R. § 4.40 and 4.45, when the 
aforementioned factors are considered, the veteran's 
limitation of motion is not deemed to be the equivalent of 15 
degrees, i.e., the requirement for a 20 percent rating.  

Under VAOPGCPREC 9-04, the veteran can be entitled to a 
separate rating for limitation of flexion and extension.  In 
this case, the veteran would be entitled to a separate rating 
if he has limitation to 45 degrees, i.e., the finding 
required for a 10 percent rating.  The veteran would seem to 
meet this requirement.  At his October 2001 VA examination, 
he had flexion limited to 45 degrees with onset of pain at 40 
degrees; at his February 2004 VA examination he had flexion 
to 40 degrees; and, at his May 2005 VA examination, he had 
flexion limited to 90 degrees, with pain limited 10 degrees 
further than that.  Since the veteran had findings at two of 
his three VA examinations sufficient to warrant a 10 percent 
rating under Diagnostic Code 5260, the Board determines that 
the veteran is entitled to a separate 10 percent rating for 
his limitation of flexion under Diagnostic Code 5260.  

However, even when factors such as painful motion (including 
during flare-ups), weakened movement, excess fatigability, 
and incoordination, are considered under 38 C.F.R. § 4.40 and 
4.45, the veteran is not entitled to a higher separate rating 
under Diagnostic Code 5260.  For one thing, the veteran was 
never noted to have flexion limited to 30 degrees, the 
requirement for a 20 percent rating.  Even when painful 
motion is considered, the veteran's flexion was never limited 
beyond 40 degrees.  Furthermore, at the veteran's most recent 
examination, his flexion was noted only to be 80 degrees with 
painful motion considered, not even limiting enough to 
warrant a noncompensable rating.  Thus, while the evidence 
shows that the veteran is entitled to a separate 10 percent 
rating for his limitation of flexion under Diagnostic Code 
5260, even when painful motion, weakened movement, excess 
fatigability, and incoordination are considered, including 
during flare-ups, the veteran is not entitled to a separate 
rating of 20 percent pursuant to VAOPGCPREC 09-04.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an increased 
rating from 20 percent for joint instability, and is also 
against the veteran's claim for an increased rating from 10 
percent for traumatic arthritis.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  Therefore, the 
doctrine of reasonable doubt is not for application, and the 
veteran's claims must be denied to that extent.  However, the 
evidence shows that the veteran is entitled to a separate 10 
percent rating (but no higher) for limitation of flexion 
pursuant to VAOPGCPREC 09-04.  


Analysis regarding an increased rating from 10 percent for a 
scar of the left knee

The veteran is currently assigned a 10 percent evaluation for 
his service-connected scar of the left knee, as a 
postoperative residual of the left knee patellectomy under 38 
C.F.R. § 4.118, Diagnostic Code 7804 for a tender and painful 
scar.  

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2004), including the rating criteria for evaluating 
skin disabilities (which includes scars).  See 67 Fed. Reg. 
49596 (July 31, 2002) [effective August 30, 2002].  
Therefore, adjudication of the increased rating claim must 
include consideration of both the old and the new criteria.  
VAOPGCPREC 7-2003.  This rule of adjudication requires that 
the criteria most favorable to the veteran's claim be used. 
Id.  

The Board notes that the retroactive reach of the new 
regulation under 38 U.S.C.A. § 5110(g) (West 2002) can be no 
earlier than the effective date of that change. See 
VAOPGCPREC 3-2000; DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997).

As noted above, the veteran's disability was rated as 10 
percent disabling under Diagnostic Code 7804, for a tender 
and painful superficial scar.  This is the highest rating 
under the old version of Diagnostic Code 7804.  

He is not entitled to a separate 10 percent rating under the 
old version of Diagnostic Code 7803, as the evidence does not 
show a scar that is poorly nourished with repeated 
ulceration.  At the February 2004 VA examination, the 
examiner specifically commented that the scar was well-
healed, and was not ulcerated or poorly nourished.  
Similarly, at the May 2005 VA examination, there was no 
inflammation, edema, or keloid formation.  

Under the new criteria, when a superficial scar is painful on 
examination, then a 10 percent rating is assigned.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2005).  As 10 percent is also 
the highest rating allowed for a painful scar under the new 
version of Diagnostic Code 7804, the veteran is not entitled 
to a higher rating when his disability is considered under 
the new version of Diagnostic Code 7804.  

Under the new criteria, when a superficial scar is unstable, 
then a 10 percent rating is assigned.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2005).  Note (1) describes an unstable 
scar as one where, for any reason, there is frequent loss of 
covering of skin over the scar.  As the findings at the 
February 2004 VA examination showed that the veteran's scar 
was not unstable, the veteran is not entitled to a separate 
rating for an unstable scar under the new version of 
Diagnostic Code 7803.  

Under the new criteria, the veteran can be entitled to a 10 
percent rating under Diagnostic Code 7801 for scars that are 
deep, or that cause limited motion if the area in question 
exceeds 39 square cm. (or 6 square inches).  38 C.F.R. § 
4.118, Diagnostic Code 7801 (2005).  Note (2) describes a 
deep scar as one associated with underlying soft tissue 
damage.  

At the February 2004 and May 2005 VA examinations, the 
evidence showed that the area in question was not 6 square 
inches.  It was only about 19 cm. long by 0.2 cm. wide.  At 
the February 2004 VA examination, the examiner commented that 
the scar did not seem deep.  The examiners did not indicate 
that there was underlying soft tissue damage.  Accordingly, 
the veteran is not entitled to a separate rating under 
Diagnostic Code 7801.  

The veteran is not entitled to a separate rating under 
Diagnostic Code 7802 as the evidence does not show that the 
area in question is 929 square centimeters or greater (or 144 
square inches).  38 C.F.R. § 4.118, Diagnostic Code 7802 
(2005).  

Regarding limitation of function of affected part under 
Diagnostic Code 7805, the veteran is already separately rated 
for joint instability and traumatic arthritis.  

In conclusion, the preponderance of the evidence is against a 
finding for an increased rating from 10 percent for the 
veteran's painful scar of the left knee under both the old 
and new rating criteria.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  Therefore, the doctrine of 
reasonable doubt is not for application, and the veteran's 
claim must be denied.


Entitlement to an extraschedular rating

This case does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  Accordingly, the current 
evidence demonstrates that an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b) is not warranted.  The 
evidence does not show that the veteran has had frequent 
periods of hospitalization, or marked interference with 
employment.  




ORDER

Entitlement to an increased rating from 20 percent for 
instability of the left knee is denied.  

Entitlement to an increased rating from 10 percent for 
traumatic arthritis of the left knee is denied.  

Entitlement to a separate 10 percent rating for limitation of 
flexion of the left knee is granted.  

Entitlement to an increased rating from 10 percent for a scar 
of the left knee is denied.  



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


